Citation Nr: 0517051	
Decision Date: 06/22/05    Archive Date: 07/07/05

DOCKET NO.  97-30 832A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased (initial) rating for 
residuals of right knee surgery (status post partial 
meniscectomy), now rated 20 percent.

2.  Entitlement to an increased (initial) rating for 
arthritis of the right knee with limitation of motion, now 
rated 10 percent.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel


INTRODUCTION


The veteran served on active duty from February 1989 to July 
1996.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a March 1997 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, that in pertinent part awarded service 
connection and a 10 percent rating for a right knee 
disability (status post partial lateral meniscectomy), 
effective from July 1996.  The Board remanded the claim in 
July 1998.  In November 1998, the RO increased the rating for 
this right knee disability to 20 percent, effective from July 
1996.  In May 2003, the Board again remanded the claim.  In 
December 2004, the RO awarded a separate 10 percent rating 
for degenerative joint disease of the right knee with 
limitation of motion with pain, effective from August 2002.  

 
FINDINGS OF FACT

1.  All notices and assistance owed to the veteran have been 
provided, and all evidence needed for an equitable 
disposition of the claims has been obtained.

2.  The veteran's service connected right knee disability is 
manifested by moderate, recurrent instability, with giving 
way, locking, and popping.  

3.  The disability also is manifested by arthritis that has 
been confirmed by X-rays in August 2002, with essentially 
good range of motion, but with some limitation of motion on 
passive motion and on flare-ups.


CONCLUSIONS OF LAW

1.  The criteria for an increased (initial) rating for 
residuals of right knee surgery (status post partial 
meniscectomy), in excess of 20 percent, have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 
4.71a, Diagnostic Code (DC) 5257 (2004).

2.  The criteria for an increased (initial) rating for 
arthritis of the right knee with limitation of motion, in 
excess of 10 percent, have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Codes 
(DCs) 5003, 5260, 5261 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection and a 20 percent rating have been in 
effect for residuals of right knee surgery (status post 
partial meniscectomy) since July 1996, immediately after the 
veteran's separation from active service.  As of August 2002, 
service connection and a 10 percent rating have also been in 
effect for residuals of right knee surgery with degenerative 
joint disease and limitation of motion with pain.  The 
veteran contends that the assigned ratings do not reflect the 
true severity of his service-connected right knee 
disabilities; he refers to persistent pain, swelling, 
locking, instability, and limitation on activities (such as 
showering and walking).  

Ratings for service-connected disabilities are determined by 
comparing a veteran's current symptoms with the criteria in 
VA's Schedule for Rating Disabilities, which is based as far 
as practical on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2004).  Separate diagnostic 
codes identify the various disabilities.  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2004).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3 (2004).  The VA must take 
into account the veteran's entire medical history and 
circumstances.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 
Vet. App. 589, 592 (1991).

Since the veteran timely appealed the rating initially 
assigned, the Board must consider entitlement to "staged" 
ratings reflecting differing severity of disability at 
various times since filing the claim and during the pendency 
of the appeal.  See Fenderson v. West, 12 Vet. App. 119, 125-
26 (1999).  But see Francisco v. Brown, 7 Vet. App. 55, 58 
(1994) (where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance.)

Arthritis, due to trauma, substantiated by X-ray finding, is 
to be rated as degenerative arthritis.  Degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic code for the specific joint or joints involved.  
When there is at least some limitation of motion, but only to 
a degree which would be noncompensable under the limitation 
of motion code, a 10 percent rating may be assigned for each 
involved major joint or group of minor joints.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  In the absence of limitation of motion, X-ray 
evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups will warrant a 10 percent rating.  
Also in the absence of limitation of motion, a 20 percent 
rating is warranted for X-ray evidence of involvement of 2 or 
more major joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5010 (2004).  

A 0 percent rating is warranted when leg flexion is limited 
to 60 degrees.  A 10 percent rating is warranted when leg 
flexion is limited to 45 degrees.  A 20 percent rating is 
warranted when leg flexion is limited to 30 degrees.  A 30 
percent rating is warranted when leg flexion is limited to 15 
degrees; this rating is the maximum available rating under 
this diagnostic code.  38 C.F.R. § 4.71a, DC 5260 (2004).

Under Diagnostic Code 5261, a 0 percent rating is warranted 
when leg extension is limited to 5 degrees.  A 10 percent 
rating is warranted when leg extension is limited to 10 
degrees.  A 20 percent rating is warranted when leg extension 
is limited to 15 degrees.  A 30 percent rating is warranted 
when leg extension is limited to 20 degrees, and a 40 percent 
rating is warranted when leg extension is limited to 30 
degrees.  A 50 percent rating is warranted when leg extension 
is limited to 45 degrees.  

In certain circumstances, separate ratings may be warranted 
for limited knee extension and limited knee flexion under DCs 
5260 and 5261.  VAOPGCPREC 9-2004 (Sept. 17, 2004).

Separate ratings may also be warranted for arthritis of the 
knee under DC 5003 and for instability of the knee under 
38 C.F.R. § 4.71a, DC 5257 (2004), as the RO has recognized 
in this case.  VAOPGCPREC 9-98 (Aug. 14, 1998); VAOPGCPREC 
23-97 (July 1, 1997).  Slight impairment of the knee with 
recurrent subluxation or lateral instability warrants a 10 
percent rating.  Moderate impairment of the knee with 
recurrent subluxation or lateral instability warrants a 20 
percent rating.  Severe impairment of the knee with recurrent 
subluxation or lateral instability warrants a 30 percent 
rating.  38 C.F.R. § 4.71a, DC 5257.

One aspect of the service-connected right knee disability is 
the residuals of the right knee surgery (status post partial 
meniscectomy).  A 10 percent rating is warranted for removal 
of semilunar cartilage that is symptomatic.  38 C.F.R. 
§ 4.71a, DC 5259 (2004).  Also, a 20 percent rating is 
warranted for dislocated semilunar cartilage with frequent 
episodes of locking, pain, and effusion into the joint.  
38 C.F.R. § 4.71a, DC 5258 (2004).  The veteran's disability 
already received the highest possible rating that would be 
available under either of these diagnostic codes.  

Ankylosis of the knees is not indicated in this case; thus, 
those particular criteria do not apply here.  38 C.F.R. § 
4.71a, DC 5256 (2004).

When evaluating joints on the basis of limited motion, the VA 
has a duty to determine whether the joint in question 
exhibits weakened movement, excess fatigability, 
incoordination, or other functional loss, and whether pain 
limits functional ability during flare-ups or when the joint 
is used repeatedly over a period of time.  See DeLuca v. 
Brown, 8 Vet. App. 202, 205-207 (1995); 38 C.F.R. §§ 4.40, 
4.45 (2004).  These determinations should be made by an 
examiner and should be portrayed in terms of the additional 
loss in range of motion due to these factors, including with 
repeated use and during flare-ups.  See DeLuca, supra.

In service, after ongoing complaints of right knee pain, an 
MRI of the veteran's right knee revealed discoid lateral 
meniscus with a small meniscal cyst that was highly 
suspicious for lateral meniscal tear; otherwise, the knee was 
normal.  He underwent right knee arthroscopy with partial 
meniscectomy in October 1995.  

The impression on a July 1996 X-ray was mild pointing of the 
lateral tibial plateau and tibial spines, which was 
considered as potentially representing early tibiofemoral 
osteoarthritic changes.

A February 1997 VA X-ray of the veteran's knees was 
interpreted as negative.   

The veteran underwent a VA joints examination in March 1997.  
He described persisting right knee pain even after the 1995 
arthroscopic surgery; he said that he had been unable to 
perform any sports activities (including basketball, running, 
or any significant walking).  He was quite hypersensitive on 
examination, and the examiner could not fully examine the 
knees.  There was exquisite tenderness involving the right 
knee.  The knee had full extension to 120 degrees of flexion.  
There was no instability on various tests; McMurray's was 
negative, but that test was less than adequate due to the 
veteran's hypersensitivity.  There was no obvious swelling or 
effusion.  The assessment was status post discoid meniscus 
excision of the right knee with persistent pain.  The 
examiner commented that it was possible that the veteran had 
return of the discoid meniscus since the 1995 arthroscopy, 
which could explain his present symptoms.  

In April 1997, the veteran reported that his right knee had 
not been right ever since the 1995 knee surgery; he described 
swelling, pain, and locking all the time.  On examination, 
his knee was tender everywhere, but examination was difficult 
because the veteran guarded against any passive motion; the 
impression was uncertain, but the examiner stated that the 
symptoms seemed functional to some degree.  Examination in 
May 1997 showed minimal right knee effusion, crepitation with 
range of motion, motion from 0 to 110 degrees (with pain past 
this), instability to varus and valgus stress, and joint line 
tenderness.  Impressions were a suspected right knee meniscal 
tear and right knee instability.  

The veteran described giving way of the right knee in October 
1997; he said that the arthroscopy had not helped.  There was 
pain on palpation, but no effusion, and range of motion was 
full.  In December 1997, he reported that there had been no 
improvement in his right knee pain since the right knee 
arthroscopy.  Examination revealed persistent pain and 
swelling.  Treatment was discussed, and arthroscopy was to be 
considered.

On VA joints examination in October 1998, the veteran 
reported that his right knee symptoms had worsened after the 
1995 surgery on that joint, with increasing giving way, 
swelling, and global pain.  A June 1997 MRI had identified 
small right knee joint effusion with grade 3 abnormal signals 
involving the posterior horns of both the lateral and medial 
menisci, connecting with the inferior articular surfaces that 
were consistent with recurrent or residual tears versus post-
surgical changes; these findings were thought to be 
consistent with lateral meniscal cysts.  The posterior and 
anterior cruciate ligaments were intact.  It was noted the 
veteran had been wearing a hinged knee brace for the past 
year because of instability.  His major complaint was 
instability and giving way, as well as global pain anteriorly 
and posteriorly.  

Examination revealed mild effusion about the right knee, but 
no significant warmth as compared to the left knee.  He had 
full right knee extension actively and about 115 degrees of 
flexion actively.  Passively, he had full flexion and 
extension; at full flexion of 130 degrees, he had some pain 
posteriorly over the knee.  The joint was stable to anterior 
drawer and Lachman, although he did exhibit some guarding 
throughout the examination, which made examination difficult.  
The knee was also stable to varus and valgus stress at 0 and 
30 degrees of flexion.  The veteran had global, medial, and 
lateral joint line tenderness, as well as posterior joint 
line tenderness.  McMurray's could not be performed because 
of guarding.  X-ray examination of the right knee was normal, 
without evidence of osteoblastic or osteolytic process, 
arthritic change, soft tissue swelling, or calcification.  
The impression was chronic right knee pain, status post 
partial lateral meniscectomy for discoid meniscus with 
recurrent giving way.  

The examiner noted that the veteran had significant 
subjective complaints of knee pain, global joint line 
tenderness, and significant complaints of giving way.  The 
examiner stated that the veteran did in fact exhibit weakened 
movements and incoordination of the right knee that appeared 
to be related to his subjective complaints.  The examiner 
stated that it would be difficult and speculative to place a 
specific degree to the amount of limited motion, 
fatigability, incoordination, or increased pain placed on the 
knee.  The examiner noted that with a long history of pain, 
he suspected that when the veteran's pain symptoms increased, 
he would exhibit increased limited functional ability during 
these flare-ups or on repeated use.  

It was also difficult to define the extent of recurrent 
subluxation or lateral instability of the right knee due to 
the veteran's significant guarding on examination.  However, 
the examiner commented that his major complaints remained 
instability, with signal changes on MRI examination 
suggestive of meniscal pathology with joint line tenderness 
medially and laterally.  The examiner felt that the veteran 
may indeed have a meniscal origin to a component of his knee 
pain, and recommended arthroscopic evaluation.  Although the 
symptoms would not be totally relieved, the examiner felt 
that his instability would be lessened if he in fact had 
meniscal pathology.  Absent further surgery, the veteran 
would continue to have global pain and instability.  The 
examiner reiterated that there was MRI evidence suggestive of 
meniscal pathology that probably was highly correlated with 
the true meniscal pathology.  The examiner noted, however, 
that the veteran had a strong component of subjective 
complaints that did not specifically match this specific 
intra-articular pathology and which would not be fully 
relieved by surgery.

The veteran reported low back pain radiating to his right hip 
in July 2000.  On complaint of right leg burning in December 
2000, VA examination identified no edema of the veteran 
extremities; the assessment was sciatica.  

In August 2001, VA examination of his extremities revealed no 
actively inflamed joints.  The veteran was seen by VA in 
October 2001 for right knee pain.  He described steadily 
worsening pain if he had to walk far, but that he fortunately 
worked at a computer.  Examination of the extremities 
revealed warmth, but no edema.  The right knee had small 
effusion; the pain was moderate with stressing and palpating 
the lateral aspect of the joint.  The assessment was 
gradually worse knee pain.

On routine follow-up VA evaluation in August 2002, the 
veteran's right knee had no effusion or crepitus; range of 
motion of the right knee was good.  An X-ray reportedly was 
interpreted as showing no interval change from a February 
1997 VA X-ray; the impression was only mild degenerative 
change, without acute fracture or dislocation.  

In October 2002, the veteran reported having had right knee 
pain, swelling, and locking/popping on and off for the past 
few months.  A posterior lateral meniscal tear was suspected.  
Progress notes indicate that he had a mild right limp, but a 
negative Romberg test and the ability to tandem walk.  
Examination revealed mild swelling and joint line tenderness 
at the medial and lateral aspects posteriorly.  Range of 
motion was 0 to 125 degrees with pain at the end point.  
McMurray's testing was positive laterally.  The right knee 
joint was stable to stress and Lachman's testing.  There was 
no erythema or ecchymosis, and the right knee was 
neurologically intact.

VA medical records from 2003 indicate that the veteran was 
using bilateral hinged knee braces.  In March 2003, the 
veteran sought treatment for left knee pain after swelling 
developed in that knee while playing basketball.  He reported 
that his knees had been bothering him intermittently over the 
past year, with worsening in the past month; the left knee 
actually bothered him more than the right knee.  In late 
April 2003, after he was diagnosed with internal derangement 
with probable meniscal tear of the left knee, he underwent 
arthroscopy of the left knee with a partial meniscectomy.  

The veteran failed to report for a VA examination that was 
scheduled for June 2004.  It appears that all requisite 
notices have been sent to the veteran at his latest address 
of record.  However, there is no indication that the veteran 
seeks rescheduling of the examination.  Thus, the veteran's 
claim is to be rated on the evidence of record.  See 
38 C.F.R. § 3.655 (2004).

As an initial matter, the veteran has described restrictions 
on various daily activities (such as engaging in sports 
activities, showering, and walking).  At the same time, the 
Board notes that as recently as 2003, when the veteran sought 
treatment for worsening left knee symptoms, he reported that 
he had been in fact playing basketball.  In addition, the 
Board also notes that the October 1998 VA joints examination 
identified a strong subjective component to the veteran's 
symptoms.  Therefore, the record shows a portrait of activity 
that is somewhat inconsistent with the veteran's 
characterizations.  

In any case, there is limitation of motion of the right knee, 
which has been established as service-connected based on the 
arthritis in that joint.  That limitation, however, is not 
compensable under either Diagnostic Code 5260 or 5261.  
Therefore, a rating in excess of the 10 percent currently 
assigned for limitation of motion is not warranted.  

With respect to the evaluation of the residuals of right knee 
surgery (status post partial meniscectomy), the veteran has 
described locking, popping, and giving way of his right knee 
joint.  However, there are few treatment records for these 
symptoms in the years since his separation from service.  
More recently, the veteran's orthopedic problems have 
involved the non-service-connected left knee.  

Thus, although the veteran certainly has been shown to have 
persistent instability of the right knee, and he even wears a 
hinged knee brace, there is no evidence of falls or other 
manifestations that would suggest severe impairment.  In 
fact, as noted above, despite the veteran's assertions to the 
contrary, as recently as 2003 when he experienced worsening 
left knee symptoms that necessitated arthroscopic surgery of 
that joint, he had even been playing basketball.  The Board 
therefore concludes that the current 20 percent rating is 
appropriate for the service-connected residuals of right knee 
surgery (status post partial meniscectomy) at all stages 
since the effective date of service connection for the right 
knee disability.   


Duties to Notify and Assist the Appellant

The Board also finds that VA has satisfied all duties to 
notify and assist the veteran.  38 U.S.C.A. §§ 5103, 5103A, 
5107 (West 2002); 38 C.F.R. § 3.159 (2004).  Under these 
criteria, the notice is to be provided before the adverse 
decision at issue, and must: (1) inform a claimant about the 
information and evidence not of record that is necessary to 
substantiate a claim; (2) inform a claimant about the 
information and evidence that VA will seek to provide; (3) 
inform a claimant about the information and evidence a 
claimant is expected to provide; and (4) request or tell a 
claimant to provide any evidence in a claimant's possession 
that pertains to the claim, or something to the effect that a 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

Here, the initial unfavorable decision pre-dated the required 
notices as the decision pre-dated the enactment of the 
relevant law.  Nevertheless, the notices to the veteran 
informed him of the bases for the relevant decisions, what 
types of evidence would be needed, and how the evidence would 
be secured.  The VA sent the veteran correspondence in 
September 1998, November 2001, January 2003, and December 
2003; a statement of the case in June 1997; and supplemental 
statements of the case in August 1997, November 1998, 
December 2001, and December 2004.  Collectively, these 
documents satisfied the notice requirements.  Any defect with 
regard to the timing and content of the notices to the 
veteran was harmless because of the thorough and informative 
notices provided throughout the adjudication of the claims.  
See Mayfield v. Nicholson, __ Vet. App. __, No. 02-1077, 2005 
WL 957317 (U.S. Vet. App. Apr. 14, 2005).  Thus, VA has 
satisfied its "duty to notify" the veteran.

VA has also obtained all relevant evidence identified by the 
veteran.  As noted above, the veteran failed to report for 
scheduled VA examination.  See 38 C.F.R. § 3.655.  Thus, VA 
also complied with all duties to assist the veteran in 
securing relevant evidence.


ORDER

An increased initial rating for residuals of right knee 
surgery (status post partial meniscectomy) in excess of 20 
percent is denied.

An increased initial rating for arthritis of the right knee 
with limitation of motion in excess of 10 percent is denied.


	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


